Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 31, 2020. Claims 2-21 are pending. Claim 1 has been canceled by applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10540328.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10540328. The claim merely omits/add certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Chen et al. (Patent No. : US 8977812 B1) 

As to claim 2 Chen teaches a method, comprising: 
scanning a set of files to determine how to divide the set of files into a plurality of subsets of files (column 7 lines 32-47, column 5 lines 18-20, column 2 lines 12-20: The work item dispersion logic 128 divides the logical address space of a deduplication domain into multiple fixed sized sections where a section does not overlap with another section in the deduplication domain. In at least one embodiment of the current technique, work item dispersion logic 128 divides the logical address space of each storage extent of the deduplication domain into fixed sized sections. The size of the section may be 512 kilobytes, 64 kilobytes or any other size that is suitable for iterating in parallel for deduplication. Further, each fixed sized section may include one or more data blocks that are iterated for deduplication. The number of data blocks that may be included in each fixed sized section depends upon the size of the fixed sized section and the size of a data block. Further, the size of a fixed sized section may be determined by the 
assigning a corresponding subset of the plurality of subsets of files to each compute node of a plurality of compute nodes (Column 7 lines 36-58: deduplication server 110 iterates over a collection of data blocks from a set of storage extents (A 131, B 132 and C 133) in deduplication domain 130 wherein every data block in the collection of data blocks is processed for deduplication based on a parallel iteration schemet, according to an ordered arrangement based on the parallel iteration scheme, for example, iteration passes (i.e. compute nodes)); 
providing the corresponding assigned subsets of files to each of the compute nodes (column 8 line 36 to column 9 line 6: an ordered arrangement based on the parallel iteration scheme, for example, iteration passes (i.e. compute nodes)), wherein each of the compute nodes is configured to: 
perform, in parallel, deduplication with respect to the corresponding assigned subset of files (column 9 lines 16-20: duplicates are found across multiple storage extents); and 
generate corresponding deduplication statistics associated with the corresponding assigned subset of files (Column 8 lines 4-9, column 9 lines 10-24, Column 11 4-46: Parallel iteration logic 129 uses a pool of processes for iterating a set of sections in parallel where each process of the pool of processes iterate a section from the set of sections. The number of sections that may be iterated in parallel is determined by the number of processes in the pool of processes, wherein if a match found extract same data (de-duplicate) if no match found then data block is added to the index table); and 
column 9 lines 10-24, Column 11 4-46: added to the index table 125). 

As to claim 3 Chen teaches wherein the set of files is associated with a directory or folder (column 1 lines 43-60).

As to claim 4 Chen teaches dividing the set of files into the plurality of subsets of files (column 7 lines 32-47, column 5 lines 18-20, column 2 lines 12-20). 

As to claim 5 Chen teaches dividing the set of files into the plurality of subsets of files comprises assigning one or more files included in the set of files to a subset of files of the plurality of subsets of files until a threshold size of files is assigned to the subset of files (column 7 lines 32-47, column 5 lines 18-20, column 2 lines 12-20). 

As to claim 6 Chen teaches a compute node of the plurality of compute nodes is assigned an additional subset of files after each of the other computer nodes is assigned an initial subset of files (column 10 lines 55-63). 

As to claim 7 Chen teaches the corresponding subset of the plurality of subsets of files is assigned to each compute node of a plurality of compute nodes based on available bandwidth or processing power (column 5 lines 37-41). 

As to claim 8 Chen teaches a compute node of the plurality of compute nodes is comprised of a plurality of compute containers (column 8 lines 42-58). 

As to claim 9 Chen teaches the compute node assigns a received subset of files one of the plurality of compute containers (column 8 line 36 to column 9 line 24). 

As to claim 10 Chen teaches receiving an notification that deduplication has been completed with respect to one of the subset of files (column 10 lines 50-57). 

As to claim 11 Chen teaches assigning an additional subset of files to a compute node from which the notification is received (column 10 lines 58-63).

	As to claims 12-21, they have similar limitations as of claims 2-11 above. Hence, they are rejected under the same rational as of claims 2-11 above.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169